Exhibit 10.3

EXECUTION COPY

DEED OF TERMINATION OF THE RECEIVABLES OFFER DEED

July 15, 2009

Reference is made to the Receivables Offer Deed dated as of October 24, 2003 (as
amended, supplemented or otherwise modified prior to the date hereof, the
“ROD”), between JohnsonDiversey UK Limited, a limited liability company
incorporated under the laws of England and Wales (“JD-UK”) and JWPR Corporation
(“JWPR”). Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the ROD.

Notwithstanding anything to the contrary in the ROD, the parties listed on the
signature page hereto agree that the ROD is terminated effective as of the date
hereof and the parties shall have no further obligations to each other
thereunder. Notwithstanding anything to the contrary in this deed or any other
Transaction Document, the obligations of JWPR and JD-UK under the ROD that
expressly survive termination of the ROD shall continue after the termination of
the ROD.

This deed and any non-contractual obligations arising out of it shall be
governed by, and construed in accordance with, the laws of England and Wales.

This deed may be executed in any number of counterparts and all such taken
together will be deemed to constitute one and the same instrument.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS OF WHICH this document has been duly executed as a deed by the
parties and delivered on the date inserted above.

 

EXECUTED and DELIVERED as a DEED by

   )   

JOHNSONDIVERSEY UK LIMITED

   )    /s/ David C. Quast.

acting by David C. Quast, a director,

   )    Director in the presence of:    )   

Signature of witness: /s/ Tony A Sebranek

Name (in BLOCK CAPITALS): TONY A. SEBRANEK

Address: 8310 16TH STREET, STURTEVANT, WISCONSIN, U.S.A.

Occupation: TREASURY MANAGER

 

EXECUTED and DELIVERED as a DEED

   )

by JWPR CORPORATION

   )

by Tony A Sebranek

   )

being a person who, in accordance with

   )

the laws of that territory, is acting

   )

under the authority of the company

   )

/s/ Tony A Sebranek Authorised signatory

 

Signature Page to

Deed of Termination of ROD

JD-UK



--------------------------------------------------------------------------------

Acknowledged and agreed to as of

the date first above written:

THE BANK OF NOVA SCOTIA,

as Agent, as a Managing Agent, and as a

Financial Institution under the “Purchase

Agreement” defined in the ROD

 

By:     /s/ Darren Ward   Name: Darren Ward   Title: Director

 

Signature Page to

Deed of Termination of ROD

JD-UK